Pro Se   I (Rev. 1716) Cormlaint tin a Civil   Case




                                          UNrrBn Srerns Drsrrucr CoURT
                                                                        for the
                                                          Northern District of lllinois

                                                                     Eastem Division

                             Adrian Rangel                                        1:19-cv-07020
                                                                                  Judge Manish S. Shah
                                                                                  Uagsfae Judge Sidney l- Sclrenkier
                                Plaintifls)
(Write   the   name of each plaintiffwho is filing this complaint.
               full
If the names of all the plaintiffs cannotfit in the space abote,
                                                                                  JuryTrial: ftheckone) @V".   trNo
please wite "see altached" in the space and attach an additional
page with theJull list ol'names.)


                           Twitter Foundation
                             Vrjaya Gadde                                                                    r
                                                                                                           FIL ED
                               Defendant(s)
(Write thefull name of each defendant who is being sued. If the
names ofall the defendants cannotfit in the space above, please
                                                                                                           ocl 2 4 2019
write "see attached" in lhe space and attach an additionol poge
with thefull list of names.)                                                                            THOMAS G. BRUTON
                                                                                                     CLERK, U.S. DISTRICT COURT

                                                      COMPLAINT FOR A                 CIVI   CASE


               The Parties to This Complaint
               A.      The Plaintiff(s)

                       Provide the information below for each plaintiffnamed in the complaint. Attach additional pages if
                       needed.

                                  Name                               Adrian Rangel
                                  Street Address                     P.O. Box 1191
                                  City and County                    Lake   Zurich       ( Lake County )
                                  State and Zip Code                 lllinois 60M7
                                  Telephone Number                   312-696-9889
                                  E-mail Address                     ad riangran gel @yahoo.   com


                       The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whether the defendant is an
                       individual, a govemment agency, an otganzation, or a corporation. For an individual defendant,
                       include the person's job or title (J know). Attach additional pages if needed.


                                                                                                                           Page   I of   5
Pro Se   I   (Rev.   l?16) Comlaint lbr a Civil   Case



                           DefendantNo. I
                                     Name                             Viiaya Gadde
                                      Job or TitJe ftf known)         Chief Executive   fficer
                                      Street Address                  1355 Market St., Ste 900
                                      City and County                 San Francisco ( San Mateo County       )
                                      State and Zip Code              cA 94103
                                      Telephone Number                4'.t5-222-%70
                                      E-mail Address (dknown)


                           DefendantNo.2
                                     Name                             Twitter Foundation
                                      Job or Title fifknown)

                                      Street Address                  1355 Market St. Ste.900
                                      City and County                 San Francisco ( San Mateo County   )
                                      State and ZipCode               cA 94103
                                      Telephone Number                415-222-9670
                                     E-mail Address      (if btown)



                           DefendantNo.3
                                     Name
                                      Job or Title fif lonwn)

                                      Street Address

                                      City and County
                                      State and Zip Code

                                     Telephone Nurnber

                                     E-mail Address      (if known)



                           DefendantNo.4
                                     Name
                                     Job or Title fif known)

                                      Street Ad&ess

                                     City and Corurty
                                      State and ZipCode

                                     Telephone Number

                                     E-mail Address      (if btovn)




                                                                                                                 Page2   of   5
Pro Se   I

II.          Basis for Jurisdiction

             Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
             heard in federal court: cases involving a federal question and cases involving diversity ofcitizenship ofthe
             parties. Under 28 U.S.C. $ 1331, a case arising under the United States Constitution or federal laws or treaties
             is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of one State sues a citizen of
             another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
             diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

             What is the basis for federal court iurisdiction?           (check   all that applv)

                   nrederal      question                                 Diversity of citizenship


             Fill out the paragraphs in this section that apply to this            case.


             A.      If   the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




             B.      If   the Basis for Jurisdiction Is Diversity of Citizenship

                     l.        The Plaintiff(s)

                               z.      If the plaintiffis      an individual

                                       The plaintiff, (namQ Adn€n Rangel                                       , is a citizen of the
                                       State   of   (name1    lllinois


                               b.      If the plaintiffis      a corporation

                                       Theplainliff,         1name1                                            , is incorporated
                                       under the laws of the State of fuame)
                                       and has its principal place of business in the State of fuame)




                               (lf more than one plaintiffis named in the complaint, attach an additional page providing the
                               same information for each additional plaintilf.)

                     2.        The Defendant(s)

                               a.      Ifthe defendant is an individual
                                       The defendant, (name) Vijaya               Gadde                        , is a citizen   of
                                       the State of fuame) Califomia                                         Or is a citizen    of
                                       (foreign nation)


                                                                                                                            Page 3   of   5
Pro Se   I (Rev.   12116) Complaint tbr a   Civil   Case




v.          Certification and Closing

            Under Federal Rule of Civil Procedure I l, by signing below, I certiff to the best of my knowledge, information,
            and belief that this complaint: (l) is not being presented for an improper purpose, such as to harass, cause
            uurecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
            nonfrivolous argument for extending, modi$ing, or reversing existing law; (3) the factual contentions have
            evidentiary support or, if specifically so identified, will likely have evidantiary support after a reasonable
            opportturity for firther investigation or discovery; and (4) the complaint otherwise complies with the
            requirements of Rule 11.

            A.           For Parties Without an Attorney

                         I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                         served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                         in the dismissal of my case.


                         Date of signing:                    /0. uil, ?6/ I

                         Signature of        Plaintiff
                         Printed Name of             Plaintiff

            B.           For Attorneys

                         Date of signing:



                         Signature of Attorney

                         Printed Name of Attorney
                         Bar Number
                         Name of Law Firm
                         Street Address

                         State and     ZipCode
                         Telephone Number

                         E-mail Address




                                                                                                                          Page 5   of   5
Pro Se   I   (Rev. 12116) Conplaint lbr a Civil Case




                                     b.         Ifthe defendant is a corporation
                                                The defendant, (name) Twitter Foundation                                   , is incorporated under
                                                the laws of the State of (name) Califomia                                            , and has its

                                                principal place of business in the State of fuame) Califomia
                                                Or is incorporated under the laws of (foreign nation)
                                                and has its principal place of business in (nanel


                                     (If more than one defendant is named in the cotnplaint, attaeh an additional page providing the
                                     same informatio n for each additional defendant.)

                          3.         The Amount in Controversy

                                     The amount in controversy-the a:nount the plaintitf claims the det-endant owes or the amount at
                                     stake-is more than $75,000, not counting interest and costs of court, because (etplain):
                                     $1,000,000,000.00 ( One Billion Dollars ) for violation of Adrian Rangel's constitutional rights as outlined in
                                     both Seclion lll Statement of Claim and in Section lV Relief of this document.




III.           Statement of Claim

              Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
              facts showing that each plaintiffis entitled to the damages or other relief sought. State how each defendant was
              involved and what each defendant did that caused the plaintiff harrn or violated the plaintiffs rights, including
              the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
              write a short and plain statement of each claim in a separate paxagraph. Attach additional pages if needed.
              The case involves an incident which took place on September 7, 2019 online via Twiiter ( Twitter Foundation ), a cyber
              gathering, where United States citizens gather to exchange ideas both freely and candidly. The ideas and comments range in
              topic from the mundane to the comical, Quite frequently the topics tum to state, local and federal topics.

                ( continued on attached 6 page separate sheet Titled Statement of Claim continuation in        entiBty )




rv.           Relief

              State briefly and precisely what damages or other relief the plaintiffasks the court to order. Do not make legal
              arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
              the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
              punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to achral or
              punitive money damages.
              Plaintiff contends that Twitter Foundation and Vijaya Gadde violated Adrian Rangel's constitutional rights to freedom of speech,
              freedom of expression, freedom of religion, freedom of assembly, freedom from unlaMul seizure, due process, substantive due
              pnocess and equal protection rights of the United States Constitution. For the above violations of Plaintiff Adrian Rangel's
              constitutional rights by the Defendants Twitter Foundation and Vijaya Gadd ( both officially and unofficially), Plaintiff is asking
              this Court to award, jointly and or severally, the Plaintiff $100,000,000.00 compensatory and $900,000,000.00 in exemplary
              damages for the above violations of Adrian Rangel's constitutional rights and for intentional and negligent infliction of emotional
              distress upon the Plaintiff.

                                                                                                                                          Page 4   of   5
                        Adrian Rangel v. Twitter Foundation et al




                  Statement of Claim I continuation in entirety )


This case involves an incident which took place on September 7,2019 via online

Twitter ( Twitter Foundation ), a cyber gathering, where United States citizens and

others come together to exchange ideas both freely and candidly. The ideas and

comments exchanged range in topics from the mundane to the comical. Quite

frequently, the topics turn to state, local and federal governmental concerns.


Because the topics often touch on matters of serious concern regarding taxpayer

money, the rhetoric can occasionally get fiery. At other times the topics touch on ideas

affecting United States citizens'way of life and the direction of United States domestic

policy.


The comment " HANG THEM ALL " by the Plaintiff prompted Defendants Twitter

Foundation and Vijaya Gadde to suspend Adrian Rangel's Twitter account -

religiouserpico. Plaintiff contends that by suspending Plaintiff's account religiouserpico

Defendants Twitter Foundation and Vijaya Gadde violated Adrian Rangel's

constitutional rights to ( (1) freedom of speech, (2) freedom of expression, (3) freedom

of religion, (4) freedom of assembly, (5) freedom against unlawful seizure, (6) due

process, (7) substantive due process and (8) equal protection of the United States

Constitution:




                                         Page 1 of 6
                    Adrian Ra     lv, Twitter Foundation et al




      Freedom of Speech


      Responding to another Twitter post, Plaintiff posted or tweeted " HANG

      THEM ALL" whereupon Twitter immediately suspended Adrian Rangel's

      Twitter account named - religiouserpico. Adrian Rangel contends that his

      response " HANG THEM ALL" was rhetorical, vague and deliberately

      ambiguous aS to the " them " he had referenced in the phrase " HANG THEM

      ALL' . ln addition, Plaintiff contends that his " HANG THEM ALL" response /

      tweet produced no action, was not imminent, nor was likely to occur. lt       iS


      important to note that the Plaintiff is not a member of any extremist group. As

      such, Plaintiff contends that Twitter Foundation and Vijaya Gadde violated his

      constitutional rights to Freedom of Speech by immediately suspending his

      Twitter religiouserpico account for Plaintiff's tweet of " HANG THEM ALL"          .




il.   Freedom of Expression

      Similarly, Plaintiff contends that his post / tweet' HANG THEM ALL" was

      rhetorical, very Chicagoan in vernacular, vague and deliberately ambiguous

      as to the " them " Plaintiff referenced. Again, Plaintiff contends that his   "


      HANG THEM ALL" tweet produced no action, was not imminent, nor was

      likely to occur. As such, Plaintiff contends that Defendants Twitter Foundation

      and Vijaya Gadde violated his constitutional rights to Freedom of Expression

      by immediately suspending his Twitter religiouserpico account for Plaintiff's

      use of the expression " HANG THEM ALL"        .




                                     Page 2 of 5
                     Adrian Ra     I v.   Twitter Foundation et al




ilt.   Freedom of Religion

       Before the Defendants suspended Plaintiff's account, Plaintiff used Twitter to

       proclaim his religious beliefs to the public of being a Born Again King James

       Bible Only Christian. Plaintiff included the being Born Again King James Bible

       Only Christian in his Twitter profile. ln addition, Plaintiff followed and was

       followed by a number of people on Twitter - one group being people of like-

       minded religious beliefs. Tangentially, Plaintiff contends that President Donald

       J Trump was nothing short of miraculously elected by God into the

       Presidency; most specifically because of Donald Trump's victory in light of the

       tremendous media, political and social resistance to his election to the

       Presidency of the United States. Plaintiff used Twitter to support what Plaintiff

       contends is Donald J Trump's nothing shorl of miraculous election to the

       Presidency.As such, Plaintiff's religious beliefs are intertwined with Plaintiff's

       support of Donald J Trump as President of the United States of America.

       Plaintiff contends that Defendants Twitter Foundation and Vijaya Gadde

       violated Plaintiff's constitutional rights to Freedom of Religion by immediately

       suspending his Twitter religiouserpico account for Plaintiff's use of the phrase
       ,,HANG
                THEM ALL".


 lv.   Freedom of Assembly

       Plaintiff contends that Twitter / Twitter Foundation have evolved past a mere

       online presence to comprise groupings of like-minded individuals who

       exchange a myriad of thoughts and expressions from the mundane to the
                                          Page 3 of 5
                                   I v.   Twitter Foundation et al


      comical to the social to the political to the economic to the religious to the

      global etc. Because Plaintiff used Twitter to communicate exchanges with

      individuals of like-minded religious and political beliefs, Plaintiff contends that

      Defendants Twitter Foundation and Vijaya Gadde violated his constitutional -

      rights to Freedom of Assembly by suspending Plaintiff's religiouserpico

      account for Plaintiff's use of the phrase 'HANG THEM ALL'.


V.    Freedom against unlawful seizure

      Plaintiff used Twitter to express and propose his religious, political, social and

      moral beliefs etc to influence America to his way of thinking. As such, Plaintiff

      used Twitter to memorialize, catalogue and save many of his thoughts, ideas

      and philosophies. Plaintiff contends that by suspending his religiouserpico

      account Defendants Twitter Foundation and Vijaya Gadde constructively

      seized Plaintiff's online records to his tweets or Twitter communications in

      suspending and denying access to Plaintiff to his Twitter records /

      communications. ln so doing, Plaintiff contends that Twitter violated Plaintiff's

      constitutional rights against unlawful seizure     -   specifically Plaintiff's online

      Twitter tweets,


vl.   Due Process Violations

      Plaintiff contends that Defendants Twitter Foundation and Vijaya Gadde

      violated his constitutional due process rights in that Twitter immediately

      suspended Plaintiff's religiouserpico account before holding or giving the

      Plaintiff any kind of hearing. Twitter's Appeal process resulted in a denial of


                                          Page 4 of 5
                       Adrian Rangel v. Twitter Foundation et al


        Plaintiff's Appealwith little or no explanation by Defendants Twitter

        Foundation and Vijaya Gadde for the continued suspension of Plaintiff's

        religiouserpico Twitter account,


Vll.    Substantive Due Process Violations

        Plaintiff contends that Defendants Twitter Foundation and Vijaya Gadde

        violated his constitutional substantive due process rights because Twitter

        immediately suspended Plaintiff's religiouserpico account before holding or

        giving the Plaintiff any kind of hearing. Even Twittef s Appealprocess resulted

        in a deniat of Ptaintiff's Appeatwith little or no explanation by Defendants

        Twitter Foundation and Vijaya Gadde for the continued suspension of

        Plaintiff's relig iouserpico accou nt.


Vlll.   Equal Protection Violation

        Plaintiff contends that Twitter Foundation, a California Nonprofit Corporation,

        and Twitter CEO Vijaya Gadde, a California citizen are both inside of United

        States legal jurisdiction and as such subject to the laws of the United States

        Constitution. Plaintiff further contends that Defendants Twitter Foundation and

        Vijaya Gadde have illegally embarked upon an illegal circumvention of the

        United States Constitution in attempting to impose on United States citizens

        the legal cultures of foreign countries i.e. lndia, China, Russia, Germany,

        United Kingdom etc. Many of these foreign countries were once or still are

        considered third world countries because of their former or present totalitarian

        subjugation or colonizing regimes. As such, Plaintiff contends that Plaintiff's


                                          Page 5 of 6
                                Adrian Rangel v. Twitter Foundation et al


            rights to equal protection by the laws of the United States Constitution have

            been violated by Defendants Twitter Foundation and Vijaya Gadde's

            misguided application of a global and European Union type legal culture /

            philosophy in addressing United States citizens - in this specific case upon

            the Plaintiff for Plaintiff's use of the phrase "HANG THEM ALL".




                                             Relief Sought

For the above violations of Plaintiff Adrian Rangel's constitutional rights by the

Defendants Twitter Foundation and Vijaya Gadde ( in both her official and unofficial

capacity ), Plaintiff is asking this Court to award the Plaintiff both jointly and or severally

$100,000,000.00 compensatory and $900,000,000.00 exemplary in damages for the

above violations of Plaintiff Adrian Rangel's constitutional rights and for intentional and

negligent infliction of emotional distress upon the Plaintiff for Plaintiff's use of the phrase
..HANG
         THEM ALL'.


Dated       lo, z'1.   go f 4



sis""d        l(Q-{f                   PRo sE


Printed: Adrian Rangel


POB 1 191


Lake Zurich, lL 60047


312-696-9889




                                                Page 6 of 5
